FILED
                              NOT FOR PUBLICATION                           OCT 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


QING XUE YUAN,                                    No. 11-72935

               Petitioner,                        Agency No. A099-676-746

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Qing Xue Yuan, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and

withholding of removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for substantial evidence factual findings. Ren v. Holder, 648 F.3d 1079,

1083 (9th Cir. 2011). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the BIA’s finding that Yuan failed to establish

past persecution on account of his resistance to a coercive population control

policy. See Jiang v. Holder, 611 F.3d 1086, 1094 (9th Cir. 2010) (“an applicant

must provide evidence of resistance in addition to the spouse’s forced abortion or

sterilization” to be eligible for asylum ). Substantial evidence also supports the

BIA’s finding that Yuan did not demonstrate a well-founded future fear of forced

sterilization or persecution for resistance to China’s coercive population control

policy. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution was too speculative).

      With respect to Yuan’s claim based on his assistance to a North Korean

refugee relative, the BIA found Yuan did not submit corroborating evidence and

did not establish that such evidence was not reasonably obtainable. We lack

jurisdiction to consider Yuan’s unexhausted contention that the IJ denied him a full

and fair opportunity to present his claim by not giving him an adequate opportunity

to explain the lack of corroborating evidence. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004). Yuan does not otherwise challenge the BIA’s

determination.


                                           2                                     11-72935
      Thus, Yuan’s asylum claim fails.

      Finally, Yuan does not challenge the BIA’s finding that he failed to appeal

the IJ’s denial of withholding of removal.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                             3                               11-72935